Exhibit 10.2

AMENDMENT NO. 1 TO EQUITY DISTRIBUTION AGREEMENT

 

February 10, 2020

 

Canaccord Genuity LLC

99 High Street, Suite 1200

Boston, Massachusetts 02110

 

Ladies and Gentlemen:

 

This Amendment No. 1 to the Equity Distribution Agreement, dated as of the date
first set forth above (this “Amendment”), amends that certain Equity
Distribution Agreement, dated as of September 5, 2019 (the “Agreement”), by and
between Canaccord Genuity LLC (“Canaccord”) and Oramed Pharmaceuticals Inc., a
Delaware corporation (the “Company”). Capitalized terms not otherwise defined in
this Amendment shall have the respective meanings ascribed to them in the
Agreement.

 

BACKGROUND

 

A. On September 5, 2019, the Company and Canaccord entered into the Agreement,
which provided for the issuance and sale from time to time of up to $15,000,000
of Common Shares under the Company’s registration statement on Form S-3
(Registration No. 333-215525) (the “Old Registration Statement”).

 

B. The Old Registration Statement expired on February 2, 2020 (the third
anniversary of the effective date of the Old Registration Statement). Prior to
the expiration of the Old Registration Statement, the Company filed a separate
registration statement on Form S-3 (Registration No. 333-236194) (the “New
Registration Statement”). The Company expects that the New Registration
Statement will become effective on or prior to February 10, 2020, and that a
prospectus supplement will be filed covering offers and sales under the
Agreement.

 

C. The parties now wish to amend the Agreement in order to allow the continued
offer and sale of up to the remaining $12,679,003 of Common Shares under the New
Registration Statement.

 

AGREEMENT

 

In consideration of the foregoing, the parties hereby agree as follows:

 

1. Filing of New Registration Statement. The term “Registration Statement” in
the Agreement shall be deemed to mean, prior to the earlier of the effective
date of the New Registration Statement and 180 days after the third anniversary
of the initial effective date of the Old Registration Statement, the Old
Registration Statement, and from and after the effective date of the New
Registration Statement, the New Registration Statement. Sales under the New
Registration Statement may commence at any time after the filing of a prospectus
supplement pursuant to Rule 424(b) under the Securities Act, which shall contain
substantially the same plan of distribution as contained in the prospectus
supplement filed with respect to the Old Registration Statement (the “New
Prospectus Supplement”). References in the Agreement, as amended, to the
“Prospectus” shall, with respect to sales made under the New Registration
Statement, refer to the New Prospectus Supplement and the base prospectus
related to the New Registration Statement.

 

2. Representations and Warranties. The Company hereby represents and warrants
that the representations and warranties of the Company as set forth in Section 6
of the Agreement, are true and correct in all material respects (except for
those representations and warranties that are qualified by materiality, in which
case such representations and warranties shall be true and correct in all
respects) as of the date of this Amendment.

 

3. Miscellaneous. All other terms of the Agreement shall remain in full force
and effect including, without limitation, all indemnification and contribution
terms set forth therein.

 

 

 

 

If the foregoing accurately reflects your understanding and agreement with
respect to the matters described herein please indicate your agreement by
countersigning this Amendment in the space provided below.

 

    Very truly yours,           ORAMED PHARMACEUTICALS INC.             By: /S/
Nadav Kidron, /S/ Avraham Gabay     Name:

Nadav Kidron, Avraham Gabay

    Title: CEO, CFO             ACCEPTED     as of the date first-above written:
          CANACCORD GENUITY LLC             By: /S/ Jennifer
Pardi                            Name:  Jennifer Pardi        Title: Sr.
Managing Director

 

 

 

